UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2159


EMMANUEL CHUKWUEBUKA UZOECHI,

                    Plaintiff - Appellant,

             v.

DR. DAVID WILSON, President of Morgan State University; DR. KEVIN
BANKS, President of Division of Student Affairs; MR. SEYMOUR E.
CHAMBERS, Chief Judicial Affairs Officer; STACIE SAWYER, Assistant
Prosecutor of State of Maryland,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:16-cv-03975-JKB)


Submitted: January 31, 2018                                       Decided: March 1, 2018


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Emmanuel Chukwuebuka Uzoechi, Appellant Pro Se. Matthew Paul Reinhart, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Emmanuel Chukwuebuka Uzoechi appeals the district court’s order granting

Defendants’ motion to dismiss on several of Uzoechi’s claims. Although “[t]he parties . . .

have not questioned our jurisdiction . . . , we have an independent obligation to verify the

existence of appellate jurisdiction” and may exercise jurisdiction only over final orders and

certain interlocutory and collateral orders. Porter v. Zook, 803 F.3d 694, 696 (4th Cir.

2015) (internal quotation marks omitted). “Ordinarily, a district court order is not final

until it has resolved all claims as to all parties.” Id. (internal quotation marks omitted).

“Regardless of the label given a district court decision, if it appears from the record that

the district court has not adjudicated all of the issues in a case, then there is no final order.”

Id.

       While Uzoechi’s complaint is far from a model of clarity, his complaint is entitled

to liberal interpretation. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Read in

such a light, Uzoechi’s complaint alleged that Morgan State University’s disciplinary

procedure violated his due process rights. Uzoechi’s complaint similarly raises a claim for

intentional infliction of emotional distress. Because the district court did not rule on those

claims, it “never issued a final decision” Porter, 803 F.3d at 699, and we lack jurisdiction

over the appeal.

       Accordingly, we deny Uzoechi’s motion to proceed in forma pauperis, dismiss the

appeal, and remand to the district court for consideration of Uzoechi’s unaddressed claims.

We express no opinion on the ultimate disposition of those claims, nor do we express any

opinion regarding the district court’s dismissal of Uzoechi’s claims for violations of Title

                                                2
IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681 to 1688 (2012), negligence,

and malicious prosecution. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                       DISMISSED AND
                                                                          REMANDED




                                            3